

114 S1326 RS: Maritime Administration Enhancement Act of 2015
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 280114th CONGRESS1st SessionS. 1326[Report No. 114–158]IN THE SENATE OF THE UNITED STATESMay 13, 2015Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 27, 2015Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend certain maritime programs of the Department of Transportation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Maritime Administration Enhancement Act of 2015. 2.Cadet commitment agreementsSection 51306(a) of title 46, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by striking must and inserting shall; (2)by amending paragraph (2) to read as follows:
				
 (2)obtain a merchant mariner license, unlimited as to horsepower or tonnage, issued by the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation, before graduation from the Academy;;
 (3)by amending paragraph (3) to read as follows:  (3)for at least 6 years after graduation from the Academy, maintain—
 (A)a valid merchant mariner license, unlimited as to horsepower or tonnage, issued by the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation;
 (B)a valid transportation worker identification credential; and (C)a United States Coast Guard medical certificate;; and
 (4)by amending paragraph (4) to read as follows:  (4)apply for, and accept if tendered, an appointment as a commissioned officer in the Navy Reserve (including the Strategic Sealift Officer Program, Navy Reserve), the Coast Guard Reserve, or any other reserve component of an armed force of the United States, and, if tendered the appointment, to serve, meet the participation requirements, and maintain active status in good standing, as determined by the program manager of the appropriate military service, for at least 8 years after the date of commissioning;.
 3.Student incentive payment agreementsSection 51509 of title 46, United States Code, is amended— (1)in subsection (b)—
 (A)by inserting (3) Authorized uses.— before the last sentence and indenting accordingly; (B)in the matter preceding paragraph (3), by striking Payments and inserting (1) In general.—Except as provided in paragraph (2), payments and indenting accordingly; and
 (C)by inserting after paragraph (1), the following:  (2)ExceptionThe Secretary may modify the payments made to an individual under paragraph (1), but the total amount of payments to that individual may not exceed $32,000.;
 (2)in subsection (c), by striking Merchant Marine Reserve and inserting Strategic Sealift Officer Program; (3)in subsection (d)—
 (A)by amending paragraph (2) to read as follows:  (2)obtain a merchant mariner license, without limitation as to tonnage or horsepower, from the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certification required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation, within three months of completion of the course of instruction at the academy the individual is attending;;
 (B)by amending paragraph (3) to read as follows:  (3)for at least 6 years after graduation from the academy, maintain—
 (A)a valid merchant mariner license, unlimited as to horsepower or tonnage, issued by the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation;
 (B)a valid transportation worker identification credential; and (C)a United States Coast Guard medical certificate; and
 (C)by amending paragraph (4) to read as follows:  (4)apply for, and accept, if tendered, an appointment as a commissioned officer in the Navy Reserve (including the Strategic Sealift Officer Program, Navy Reserve), the Coast Guard Reserve, or any other reserve component of an armed force of the United States, and, if tendered the appointment, to serve and meet the participation requirements and to maintain active status in good standing, as determined by the program manager of the appropriate military service, for at least 8 years after the date of commissioning;;
 (4)by amending subsection (e)(1) to read as follows:  (1)Active duty (A)In generalThe Secretary of Defense may order an individual to serve on active duty in the armed forces of the United States for a period of not more than 2 years if—
 (i)the individual has attended an academy under this section for more than 2 academic years, but less than 3 academic years;
 (ii)the individual has accepted the payments described in subsection (b) in an amount totaling at least $8,000; and
 (iii)the Secretary of Transportation has determined that the individual has failed to fulfill the part of the agreement described in subsection (d)(1).
 (B)3 or more yearsThe Secretary of Defense may order an individual to serve on active duty in the armed forces of the United States for a period of not more than 3 years if—
 (i)the individual has attended an academy under this section for 3 or more academic years; (ii)the individual has accepted the payments described in subsection (b) in an amount totaling at least $16,000; and
 (iii)the Secretary of Transportation has determined that the individual has failed to fulfill the part of the agreement described in subsection (d)(1).
 (C)Hardship waiverIn cases of hardship as determined by the Secretary of Transportation, the Secretary of Transportation may waive this paragraph in whole or in part.; and
 (5)by adding at the end the following:  (h)Alternative service (1)Service as commissioned officerAn individual who, for the 5-year period following graduation from an academy, serves as a commissioned officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service shall be excused from the requirements of paragraphs (3) through (5) of subsection (d).
 (2)Modification or waiverThe Secretary may modify or waive any of the terms and conditions set forth in subsection (d) through the imposition of alternative service requirements..
 4.Federal Unemployment Tax ActSection 3305 of the Internal Revenue Code of 1986 (26 U.S.C. 3305) is amended by striking Secretary of Commerce each place it appears and inserting Secretary of Transportation. 5.Short sea transportation definedParagraph (1) of section 55605 of title 46, United States Code, is amended—
 (1)in subparagraph (A), by striking or; (2)in subparagraph (B), by striking and; and
 (3)by adding at the end the following:  (C)shipped in discrete units or packages that are handled individually, palletized, or unitized for purposes of transportation; or
 (D)freight vehicles carried aboard commuter ferry boats; and.  6.Authorization of appropriations for national security aspects of the Merchant Marine for fiscal years 2016 and 2017 (a)Fiscal year 2016Funds are hereby authorized to be appropriated for fiscal year 2016, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $80,000,000, of which—
 (A)$65,000,000 shall remain available until expended for Academy operations; and (B)$15,000,000 shall remain available until expended for capital asset management at the Academy.
 (2)For expenses necessary to support the State maritime academies, $22,200,000, of which— (A)$2,300,000 shall remain available until expended for student incentive payments;
 (B)$2,400,000 shall remain available until expended for direct payments to such academies; (C)$15,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; and
 (D)$2,500,000 shall remain available until expended for a National Security Multi-Mission Vessel Design Program.
 (3)For expenses necessary to support Maritime Administration operations and programs, $50,400,000. (4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $4,000,000 to remain available until expended.
 (5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000.
 (6)For administrative expenses of the loan guarantees authorized by chapter 537 of title 46, United States Code, $3,100,000 to remain available until expended.
 (b)Fiscal year 2017Funds are hereby authorized to be appropriated for fiscal year 2017, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $80,000,000, of which—
 (A)$65,000,000 shall remain available until expended for Academy operations; and (B)$15,000,000 shall remain available until expended for capital asset management at the Academy.
 (2)For expenses necessary to support the State maritime academies, $22,200,000, of which— (A)$2,300,000 shall remain available until expended for student incentive payments;
 (B)$2,400,000 shall remain available until expended for direct payments to such academies; (C)$15,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; and
 (D)$2,500,000 shall remain available until expended for a National Security Multi-Mission Vessel Design Program.
 (3)For expenses necessary to support Maritime Administration operations and programs, $50,400,000. (4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $4,000,000 to remain available until expended.
 (5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000.
 (6)For administrative expenses of the loan guarantees authorized by chapter 537 of title 46, United States Code, $3,100,000 to remain available until expended.
	
 1.Short titleThis Act may be cited as the Maritime Administration Enhancement Act of 2015. 2.Cadet commitment agreementsSection 51306(a) of title 46, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by striking must and inserting shall; (2)by amending paragraph (2) to read as follows:
				
 (2)obtain a merchant mariner license, unlimited as to horsepower or tonnage, issued by the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation, before graduation from the Academy;;
 (3)by amending paragraph (3) to read as follows:  (3)for at least 6 years after graduation from the Academy, maintain—
 (A)a valid merchant mariner license, unlimited as to horsepower or tonnage, issued by the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation;
 (B)a valid transportation worker identification credential; and (C)a United States Coast Guard medical certificate;; and
 (4)by amending paragraph (4) to read as follows:  (4)apply for, and accept if tendered, an appointment as a commissioned officer in the Navy Reserve (including the Strategic Sealift Officer Program, Navy Reserve), the Coast Guard Reserve, or any other reserve component of an armed force of the United States, and, if tendered the appointment, to serve, meet the participation requirements, and maintain active status in good standing, as determined by the program manager of the appropriate military service, for at least 8 years after the date of commissioning;.
 3.Student incentive payment agreementsSection 51509 of title 46, United States Code, is amended— (1)in subsection (b)—
 (A)by inserting (3) Authorized uses.— before the last sentence and indenting accordingly; (B)in the matter preceding paragraph (3), by striking Payments and inserting (1) In general.—Except as provided in paragraph (2), payments and indenting accordingly; and
 (C)by inserting after paragraph (1), the following:  (2)ExceptionThe Secretary may modify the payments made to an individual under paragraph (1), but the total amount of payments to that individual may not exceed $32,000.;
 (2)in subsection (c), by striking Merchant Marine Reserve and inserting Strategic Sealift Officer Program; (3)in subsection (d)—
 (A)by amending paragraph (2) to read as follows:  (2)obtain a merchant mariner license, without limitation as to tonnage or horsepower, from the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certification required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation, within three months of completion of the course of instruction at the academy the individual is attending;;
 (B)by amending paragraph (3) to read as follows:  (3)for at least 6 years after graduation from the academy, maintain—
 (A)a valid merchant mariner license, unlimited as to horsepower or tonnage, issued by the United States Coast Guard as an officer in the merchant marine of the United States, accompanied by the appropriate national and international endorsements and certifications required by the Coast Guard for service aboard vessels on domestic and international voyages, without limitation;
 (B)a valid transportation worker identification credential; and (C)a United States Coast Guard medical certificate; and
 (C)by amending paragraph (4) to read as follows:  (4)apply for, and accept, if tendered, an appointment as a commissioned officer in the Navy Reserve (including the Strategic Sealift Officer Program, Navy Reserve), the Coast Guard Reserve, or any other reserve component of an armed force of the United States, and, if tendered the appointment, to serve and meet the participation requirements and to maintain active status in good standing, as determined by the program manager of the appropriate military service, for at least 8 years after the date of commissioning;;
 (4)by amending subsection (e)(1) to read as follows:  (1)Active duty (A)In generalThe Secretary of Defense may order an individual to serve on active duty in the armed forces of the United States for a period of not more than 2 years if—
 (i)the individual has attended an academy under this section for more than 2 academic years, but less than 3 academic years;
 (ii)the individual has accepted the payments described in subsection (b) in an amount totaling at least $8,000; and
 (iii)the Secretary of Transportation has determined that the individual has failed to fulfill the part of the agreement described in subsection (d)(1).
 (B)3 or more yearsThe Secretary of Defense may order an individual to serve on active duty in the armed forces of the United States for a period of not more than 3 years if—
 (i)the individual has attended an academy under this section for 3 or more academic years; (ii)the individual has accepted the payments described in subsection (b) in an amount totaling at least $16,000; and
 (iii)the Secretary of Transportation has determined that the individual has failed to fulfill the part of the agreement described in subsection (d)(1).
 (C)Hardship waiverIn cases of hardship as determined by the Secretary of Transportation, the Secretary of Transportation may waive this paragraph in whole or in part.; and
 (5)by adding at the end the following:  (h)Alternative service (1)Service as commissioned officerAn individual who, for the 5-year period following graduation from an academy, serves as a commissioned officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service shall be excused from the requirements of paragraphs (3) through (5) of subsection (d).
 (2)Modification or waiverThe Secretary may modify or waive any of the terms and conditions set forth in subsection (d) through the imposition of alternative service requirements..
 4.Federal Unemployment Tax ActSection 3305 of the Internal Revenue Code of 1986 (26 U.S.C. 3305) is amended by striking Secretary of Commerce each place it appears and inserting Secretary of Transportation. 5.Short sea transportation definedParagraph (1) of section 55605 of title 46, United States Code, is amended—
 (1)in subparagraph (A), by striking or; (2)in subparagraph (B), by striking and; and
 (3)by adding at the end the following:  (C)shipped in discrete units or packages that are handled individually, palletized, or unitized for purposes of transportation; or
 (D)freight vehicles carried aboard commuter ferry boats; and.  6.Authorization of appropriations for national security aspects of the Merchant Marine for fiscal years 2016 and 2017 (a)Fiscal year 2016Funds are hereby authorized to be appropriated for fiscal year 2016, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $96,028,000, of which—
 (A)$71,306,000 shall remain available until expended for Academy operations; (B)$24,722,000 shall remain available until expended for capital asset management at the Academy.
 (2)For expenses necessary to support the State maritime academies, $32,050,000, of which— (A)$2,400,000 shall remain available until expended for student incentive payments;
 (B)$3,000,000 shall remain available until expended for direct payments to such academies; (C)$1,800,000 shall remain available until expended for training ship fuel assistance payments;
 (D)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
 (E)$2,500,000 shall remain available until expended for a National Security Multi-Mission Vessel Design Program; and
 (F)$350,000 shall remain available until expended for improving the monitoring of graduates' service obligation.
 (3)For expenses necessary to support Maritime Administration operations and programs, $54,059,000. (4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $8,000,000 to remain available until expended.
 (5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000.
 (6)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $3,135,000, of which $3,135,000 shall remain available until expended for administrative expenses of the program.
 (b)Fiscal year 2017Funds are hereby authorized to be appropriated for fiscal year 2017, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $96,028,000, of which—
 (A)$71,306,000 shall remain available until expended for Academy operations; (B)$24,722,000 shall remain available until expended for capital asset management at the Academy.
 (2)For expenses necessary to support the State maritime academies, $32,050,000, of which— (A)$2,400,000 shall remain available until expended for student incentive payments;
 (B)$3,000,000 shall remain available until expended for direct payments to such academies; (C)$1,800,000 shall remain available until expended for training ship fuel assistance payments;
 (D)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
 (E)$2,500,000 shall remain available until expended for a National Security Multi-Mission Vessel Design Program; and
 (F)$350,000 shall remain available until expended for improving the monitoring of graduates' service obligation.
 (3)For expenses necessary to support Maritime Administration operations and programs, $54,059,000. (4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $8,000,000 to remain available until expended.
 (5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000.
 (6)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $3,135,000, of which $3,135,000 shall remain available until expended for administrative expenses of the program.
				October 27, 2015Reported with an amendment